Citation Nr: 1147094	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a left ankle disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left ankle disability.  

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a left ankle disability.

4.  Entitlement to service connection for a low back disorder, to include as secondary to a left ankle disability.  


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to April 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The Board acknowledges that service connection was previously denied for bilateral knee stiffness in a June 1994 decision which was not appealed.  Subsequent to the issuance of that decision, however, VA promulgated 38 C.F.R. § 3.310(b) (2011).  Where there is an intervening liberalizing law that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Thus, the matter is characterized as a claim of service connection rather than an application to reopen.  

The issues of service connection for a left and right knee and bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Affording the Veteran the benefit of the doubt, a chronic low back disorder onset in service.  


CONCLUSION OF LAW

The criteria for service connection of a low back disorder have been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A January 1992 service treatment record reflects the Veteran's ten-day history of back pain.  The Veteran reported that the pain onset after he improperly lifted a mattress.  The record notes that the Veteran had no deformity and full range of motion.  He was assessed with minor muscle strain due to improper lifting technique.  Subsequent treatment records reflect no complaints of back pain, but the April 1994 separation examination reflects a history of recurrent mechanical back pain.  However, examination revealed normal clinical findings for the spine.  

A June 1994 VA examination record reflects the Veteran's history of lower back pain.  Gait was normal.  No examination of the spine was conducted.  

A November 1996 VA examination record reflects the Veteran's history of intermittent low back pain.  Gait was normal.  No examination of the spine was conducted.  

VA treatment and examination records dating from February 2008 forward reflect the Veteran's history of long-standing low back pain.  The record reflects findings of low back strain (see June 2008 VA examination record) and degenerative disc disease and degenerative joint disease of the lumbar spine (see January 2009 VA X-ray report).  A February 2008 VA treatment record also reflects a finding that the Veteran's chronic back pain was likely secondary to the original left ankle fracture with surgical repair, subsequent to persistent pains and altered gait/movements.  

In March 2009, a private chiropractor submitted a statement.  He reported that the Veteran's history revealed a ten-year duration of low back pain and that it was his opinion that there was a high probability that the low back pain was related to his altered gait and misaligned left ankle, which was caused by the in-service ankle fracture.  See Richards statement.  

After review of the evidence, the Board finds service connection is warranted for a low back based on the evidence that a chronic low back disorder had its onset during service.  The Board acknowledges that the service and post-service treatment records do not explicitly document the existence of chronic low back disorder prior to 2009.  The record does not include any medical findings related to the back prior to 2008, however, and based on the documented evidence of recurrent low back pain dating from 1992 to approximately 1996, the documented evidence of current symptoms and a current diagnosis, and the absence of evidence an intervening cause of the current symptoms and diagnosis, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted. 

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for a low back disorder.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for a low back disorder is granted.  


REMAND

Further development is needed on the claims of service connection.  Specifically, opinions are needed to determine whether the Veteran has a current hip or knee disorder which is related to service or a service-connected disability.  The Board acknowledges that the record includes opinions from a VA examiner.  The opinions provided by the examiner are not sufficient, however, because the examiner did not address whether any of the conditions onset in service, were related to service, or were aggravated by the service-connected left ankle disability and did not provide adequate rationale for the determination that the conditions were not related to the ankle disorder.  The Board further acknowledges that the record includes an opinion that the Veteran's chronic hip and knee pain was likely secondary to the original left ankle fracture with surgical repair, subsequent to persistent pains and altered gait/movements.  The opining physician did not provide a rationale for this opinion, however, to include a discussion of whether the Veteran had a disorder, rather than just pain, at the joints due to the left ankle disorder.  Thus, new opinions are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding, relevant VA treatment records.  

2.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported left and right knee disorders and left and right hip disorders.  The examiner should review the claims file.  For any diagnosed disorder, the examiner should state whether

(a) it is at least as likely as not (i.e., probability of 50 percent) that it onset in service or is causally related to service, to include the in-service fracture to the left ankle.  

(b) it is at least as likely as not that it was caused or aggravated (i.e. permanently worsened) by the service-connected left ankle disability, to include an altered gait caused by the left ankle disability.  

An explanation should be provided for any opinion expressed, preferably with discussion of the in-service treatment for the left knee, the negative histories as to "'trick' or locked knee" or joint problems at separation, the findings of normal gait in June 1994 and November 1996, and the February 2008 VA physician's opinion that the joint pain was likely secondary to the service-connected ankle disability.  

3.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


